     1:17-cv-02930-TLW      Date Filed 02/11/20   Entry Number 78        Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

LaKrystal Coats, as Personal            )
Representative of the Estate of         )       C/A: 1:17-cv-02930-TLW
Demetric Cowan,                         )
                                        )
                    Plaintiff,          )       PROPOSED VOIR DIRE
                                        )       ON BEHALF OF PLAINTIFF,
v.                                      )       LAKRYSTAL COATS
                                        )
Sidney Montgomery, in his individual )
capacity; Roy Murray, in his individual )
capacity; and Pamela Osborne, in her )
individual capacity,                    )
                                        )
                    Defendants.         )
____________________________________)

      Respectfully, undersigned counsel, on behalf of Plaintiff, Ms. LaKrystal Coats,

asks this Court to inquire of the jury venire the following questions:

1.    Some people believe there has been an increase in cases that really do not
      belong in court. Other people say it just looks that way because of the way
      the situation is presented in the news. Do you think there are too many
      lawsuits that are filed?

2.    Do you think there are too many “frivolous” lawsuits filed?

3.    Do you understand that we all have the right to let a jury decide the merit of
      a case like this one?

4.    Is there any member of the jury panel who has worked for a municipal or
      government entity?

5.    Do you think there are cases where large amounts of money damages are
      justified? Why or why not? In what types of cases might a large amount of
      money be justified?

6     Do you believe that the size of jury awards affects insurance premiums?

7.    Do you believe that the size of jury awards affects community services?




                                            1
      1:17-cv-02930-TLW     Date Filed 02/11/20   Entry Number 78   Page 2 of 3




8.     Is there a drug problem in your neighborhood or community?

9.     Some people believe that drug addiction is a sickness. Other people feel that
       it is shows a lack of discipline. How do you feel?

10.    Do you think that someone who is experiencing a drug overdose is entitled to
       medical assistance?

11.    Have you or a member of your family ever needed medical assistance? And
       have you, or any member of your family, ever needed to rely on others for
       that assistance?

12.    Do you believe that inmates at detention facilities are entitled to medical
       assistance?

13.    Have you, or do you know anyone who has, been employed as a law
       enforcement or correctional officer for any federal, state, local agency, or
       correctional facility?

14.    Do you have friends who are law enforcement or corrections officers?

15.    Have you ever been inside a jail or prison?

16.    Do you believer law enforcement officers, including corrections officers or
       prison guards, are more trustworthy than other people? Should they be given
       the benefit of the doubt if their conduct is challenged?

17.    Do you believe inmates at detention facilities are less trustworthy than other
       people? Would the fact that the decedent in this case was in pre-trial
       detention make you less likely to render a verdict for the plaintiff?

                                              Respectfully submitted,

                                              /s/Elizabeth Franklin-Best
                                              Elizabeth Franklin-Best, P.C.
                                              2725 Devine Street
                                              Columbia, SC 29205
                                              Fed ID # 9969
                                              (803) 803-331-3421
                                              elizabeth@franklinbestlaw.com

                                              /s/ E. Charles Grose, Jr.
                                              The Grose Law Firm, LLC
                                              400 Main Street



                                          2
    1:17-cv-02930-TLW   Date Filed 02/11/20   Entry Number 78   Page 3 of 3




                                          Greenwood, South Carolina 29646
                                          Fed ID #6072
                                          (864) 538-4466
                                          Charles@groselawfirm.com
Columbia, SC




                                      3
